           Case 1:20-cv-00721-LM Document 7 Filed 07/07/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW HAMPSHIRE




 United States of America,

                         Plaintiff,

                v.                                         Civil No. 1:20-CV-721-LM

 Land and Buildings Located at 333 Summit Ridge Drive,
 Lawrenceville, GA, with all Appurtenances and
 Improvements Thereon, Owned by George Kuiper

 Land and Buildings Located at 2775 Old Shackleford
 Road, Suite 1001, Lawrenceville, GA, with all
 Appurtenances and Improvements Thereon, Owned by
 Cosmic Sales and Marketing, and

 Land and Buildings Located at 1576 Creek Bend Lane,
 Lawrenceville, GA, with all Appurtenances and
 Improvements Thereon, Owned by George Kuiper



                     AFFIDAVIT OF COLLEEN N. SAVAGE IN SUPPORT OF
                       MOTION FOR LEAVE TO APPEAR PRO HAC VICE

I, COLLEEN N. SAVAGE, hereby affirm and state as follows:

   1. I am an Attorney of the law firm Sgro & Roger Attorneys At Law located at 720 S. 7th

Street, 3rd Floor, Las Vegas, NV 89101 (702) 384-9800.

   2. I submit this affidavit in support of the Motion for Leave to Appear Pro Hac Vice filed

concurrently herewith.

   3. I am currently a member of the bar of Nevada and am admitted to practice in the United

States District Court for the District of Nevada (2019).
           Case 1:20-cv-00721-LM Document 7 Filed 07/07/20 Page 2 of 2




   4. I am a member of the bar in good standing in every jurisdiction where I have been admitted

to practice and have not been suspended or disbarred in any jurisdiction.

   5. There are no disciplinary proceeding pending against me nor have I been denied admission

to practice before any court in any jurisdiction.

   6. I do not have any prior felony or misdemeanor criminal convictions.

   7. I not have any prior denials or revocations of pro hac vice status in any jurisdiction.

   8. I am familiar with the Local Rules of United States District Court for the District of New

Hampshire.

I declare under penalty of perjury the foregoing is true and correct.

July 1, 2020

                                                      SGRO & ROGER

                                                      /s/ Collen N. Savage
                                                      COLLEEN N. SAVAGE, ESQ.
                                                      Nevada Bar No. 14947
                                                      720 S. 7th Street, 3rd Floor
                                                      Las Vegas, Nevada 89101
                                                      Telephone: (702) 384-9800
